     MICHAEL BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy, Suite 307
 4
     Henderson, NV 89074
 5   T: 702-473-8406
     F: 702-832-0248
 6   eservice@LegalLV.com
 7   Attorney for Defendant, Suzannah R. Noonan IRA LLC

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     HSBC BANK USA NATIONAL                              Case No.: 2:16-cv-01216-KJD-NJK
10   ASSOCIATION, AS TRUSTEE, IN TRUST
     FOR THE REGISTERED HOLDERS OF THE
11
     ACE SECURITIES CORP., HOME EQUITY                   STIPULATION AND (PROPOSED)
12   LOAN TRUST SERIES 2006-FM2, ASSET                   ORDER TO EXTEND DEADLINE FOR
     BACKED PASS-THROUGH CERTIFICATES                    SUZANNAH R. NOONAN IRA, LLC TO
13                                                       FILE ITS RESPONSE TO HSBC
                    Plaintiff,                           BANK’S MOTION FOR ATTORNEY’S
14
            vs.                                          FEES [ECF NO. 69]
15
     SUZANNAH R. NOONAN IRA, LLC;                        (SECOND REQUEST)
16   SUNRISE BAY OWNER’S ASSOCIATION;
     NEVADA ASSOCIATION SERVICES INC.
17
18                  Defendants.

19          IT IS HEREBY STIPULATED between Plaintiff, HSBC Bank USA National

20   Association, as Trustee, in Trust for the Registered Holders of ACE Securities Corp., Home

21   Equity Loan Trust, Series 2006-FM2, Asset Backed Pass-Through Certificates (hereinafter

22   “HSBC Bank”), by and through its attorneys of record, Robert A. Riether, Esq. of the law firm

23   Wright, Finlay & Zak, LLP; and Defendant Suzannah R. Noonan IRA LLC (“Noonan”), by and

24   through its attorney of record, Michael Beede, Esq. of The Law Office of Michael Beede, PLLC,

25   in order to allow the parties to further evaluate their respective positions, the parties agree to

26   extend the deadline for Noonan to file its response to HSBC Bank’s Motion for Attorney’s Fees

27   (ECF No. 69) from November 7, 2019 to November 14, 2019.

28   ///




                                                Page 1 of 3
 1
 2          This is the parties’ second request for an extension and is not intended to cause any delay
 3   or prejudice to any party.
 4          IT IS SO STIPULATED.
 5    DATED this 6th day of November, 2019.            DATED this 6th day of November, 2019.
 6
      WRIGHT, FINLAY & ZAK, LLP                        THE LAW OFFICE OF MIKE BEEDE, PLLC
 7
      /s/ Robert A. Riether, Esq.                      /s/ Michael Beede, Esq.
 8    Robert A. Riether, Esq.                          Michael Beede, Esq.
      Nevada Bar No. 12076                             Nevada Bar No. 13068
 9                                                     2470 St. Rose Pkwy, Suite 307
      7785 W. Sahara Ave, Suite 200
10    Las Vegas, NV 89117                              Henderson, NV 89074
      Attorney for Plaintiff, HSBC Bank USA            Attorney for Defendant, Suzannah R. Noonan
11    National Association, as Trustee, in Trust for   IRA LLC
12    the Registered Holders of ACE Securities
      Corp., Home Equity Loan Trust, Series
13    2006-FM2, Asset Backed Pass-Through
      Certificates
14
15                                               ORDER
16          IT IS SO ORDERED.
17                     7th day of ___________,
            Dated this ____       November     2019.
18
19                                                         ________________________________
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                Page 2 of 3
